[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court's decision in this case is controlled by its decision inRocky Hill Associates Limited Partnership v. Open Space and ConservationCommission, Town of Rocky Hill, Superior Court, judicial district of Hartford at Hartford, Docket No. HHB CV98 049 26 57 (January 2, 2003, Maloney, Judge Trial Referee). For the reasons set forth therein, the appeal in this case is dismissed.
  ___________________ Maloney, Judge Trial Referee
CT Page 9